EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email correspondence with Lani Burt dated March 18, 2021.

The application has been amended as follows:

Regarding claim 11, line 11:
Removing “wherein if the at least one processor determines that the at least one of the first camera, the second camera, or the device cannot operate, the at least one processor switches travel control to manual driving control”
And replacing it with “wherein if the at least one processor acquires the external information using the second camera instead of the first camera and the second camera cannot perform image capturing, the at least one processor switches travel control to manual driving control. “

Regarding claim 13, line 8:
Removing “wherein if it is determined that the at least one of the first camera, the second camera, or the device cannot operate, switching to manual driving control”


Regarding claim 14, after line 14, on a new line 15:
Adding “wherein if the external information is acquired using the second camera instead of the first camera and the second camera cannot perform image capturing, travel control is switched to manual driving control.”

Regarding claim 15, line 9:
Removing “wherein if it is determined that at least one of the first camera, the second camera, or the device cannot operate, switching travel control to manual driving control.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664